Citation Nr: 0618564	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO), which denied the veteran entitlement to service 
connections for residuals of a low back injury. 

In March 2006, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claim.  A 
transcript of that testimony has been associated with the 
veteran's claims file.  Subsequent to the March 2006 hearing 
additional evidence pertaining to the veteran's claim has 
been submitted by the veteran directly to the Board.  This 
evidence has not ben previously considered by the RO; 
however, the veteran's representative in a June 2006 
memorandum waived such initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2005).  Nevertheless, in view of the action 
taken below, initial consideration of this evidence by the RO 
should be undertaken. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that in a 
letter dated March 2006, the veteran as been provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

At his hearing in March 2006, the veteran testified that he 
injured his back in service when he was struck by a sea bag 
thrown off his ship while he was in the course of 
disembarkation.  He said that he has since experienced 
chronic back problems, which was initially evaluated and 
treated in 1950 by a private physician.  He testified that 
this physician and another physician who treated him 
thereafter in 1978 have since passed away.  

The veteran and his spouse related that the veteran has since 
the 1970's been evaluated and treated for his back condition 
by a number of private physician's and by VA physicians at VA 
medical facilities in both Ashville, North Carolina and 
Topeka, Kansas.   The veteran testified that he worked for VA 
for over 39 years and terminated his VA employment because of 
his back.  He also testified that he injured his back on 
several occasions during this period of employment and had in 
connection with one of these injuries filed a workman's 
compensation claim.

As noted above, subsequent to this hearing the veteran 
submitted records of evaluation and treatment rendered to him 
for his back disorder by a number of private physicians 
and/or medical facilities including physicians associated 
with the M.R.I. Center of Kansas, Aston Park Orthopaedics , 
Health South, the Kansas Medical Center, and the Saint 
Francis Health Center.   None of the records show evaluation 
and treatment for the veteran's back earlier than March 1987.

The only VA medical records associated with the veteran's 
claims file are progress notes showing treatment provided to 
the veteran at the Topeka Kansas VA Medical Center between 
December 2004 and March 2005.  Absent from the file are 
records of treatment provided to the veteran by the VA 
Medical Center in Ashville, North Carolina , medical records 
related to the veteran reported Workman's Compensation claim, 
and records of any treatment afforded the veteran for his 
back complaints prior to 1987.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify by names, 
addresses, and appropriate (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him 
since service for his low back disorder.  
The request should specifically include 
any outstanding records pertaining to 
evaluation and treatment provided to him 
following service by VA medical 
facilities in Topeka, Kansas and 
Ashville, North Carolina, as well as any 
VA or non-VA treatment afforded to him 
prior to 1987.  The veteran's aid in 
securing records not already of file, to 
include providing necessary 
authorization(s) should be enlisted as 
needed.  If any, requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

2.  The RO should also contact the 
veteran in order to ascertain his dates 
and place of VA employment.  The RO 
should then request copies of the 
veteran's personnel records associated 
with his employment at the VA. Such 
records should include medical records 
and reports of workman's compensation 
claims.  If necessary, the Office of 
Personnel Management should be contacted 
to verify employment dates, workmen 
compensation claims, and employment 
health records.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review the claims file in 
light of all pertinent legal authority 
and the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  An appropriate time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


